TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00504-CV


                                          S. P., Appellant

                                                 v.

                 Texas Department of Family & Protective Services, Appellee




            FROM THE 20TH DISTRICT COURT OF MILAM COUNTY,
    NO. CV35,444, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant S.P. filed her notice of appeal on July 19, 2013. The appellate record

was complete August 22, 2013, making appellant’s brief due September 11, 2013. To date,

appellant’s brief has not been filed.

               Recent amendments to the rules of judicial administration accelerate the

final disposition of appeals from suits for termination of parental rights. See Tex. R. Jud.

Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant’s brief no later

than October 2, 2013. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on September 17, 2013.

Before Justices Puryear, Rose, and Goodwin